Title: To Benjamin Franklin from Gabriel-Louis Galissard de Marignac, 2 January 1784
From: Marignac, Gabriel-Louis Galissard de
To: Franklin, Benjamin


          
            
              Monsieur,
              Genève ce 2e. Janvier 1784
            
            J’ai reçu le 31e. de Xbre. la lettre, dont vous m’avès honoré le 22e; La satisfaction, que vous y témoignés, le contentement, que vous avés de Bache, ont été un baume pour mon cœur, qui ne desiroit rien tant que de repondre à vôtre bienveuillance;

soyès assuré, Monsieur, que je conserverai toute ma vie un souvenir respectueux & reconnoissant de vos bontés; Cette nouvelle année ne sauroit ajouter aux vœux, que je fais continuellement pour vôtre bonheur, & pour la durée d’une vie aussi honorable à nôtre siècle, que précieuse à l’humanité. C’est avec ces Sentimens que j’ai l’honneur d’être avec la Consideration la plus distinguée Monsieur Vôtre trés humble & trés obéissant serviteur
            
              G. L. De Marignac
            
          
          
            Je profiterai au premier jour avec la plus vive gratitude de vôtre dernière marque de bonté.
          
         
          Notation: Marignac 2 Janvr. 1784.
        